Plaintiff in Error, N. P. Walls, was tried and convicted in the Criminal Court of Records of Dade County on an information charging him with having obtained a certain check of the value of Five Thousand Dollars ($5,000.00) by false pretenses. A motion to quash the information, a motion in arrest of judgment and a motion for new trial were all reasonably made and denied. Walls was sentenced to the State penitentiary at hard labor for a period of three years and writ of error was taken to the judgment.
We think the motion to quash the information should have been granted. The false pretense charged against Walls consisted in an alleged representation by him to the effect that "Bungalo Lot 15, Block 41, Ocean Beach Addition No. 3, according to the plat thereof recorded in plat *Page 383 
book No. 2 at page No. 81 of the public records of Dade County, Florida," was incumbered by only one mortgage for the sum of Six Thousand Six Hundred Sixty-seven Dollars ($6,667.00) when in fact said lot was incumbered by another and different mortgage in the sum of Twenty-five Thousand Dollars ($25,000.00) securing three notes each in the sum of Eight Thousand Three Hundred Thirty-three Dollars ($8,333.00).
For this reason the judgment below must be and is hereby reversed.
Reversed.
TERRELL, C. J., AND BROWN, J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment.
STRUM, J., absent on account of illness.